DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keppeler et al. (WO 2017/220671). Because WO 2017/220671 is in German, the US equivalent, which is US 2019/0203009, is cited below. 
Kepperler et al. teach a process for producing foam particles comprising (a) production of a suspension of pellets, (b) addition of a blowing agent, (c) impregnation of the pellets with the blowing agent by heating in a pressure vessel to an impregnation temperature and impregnation pressure. See abstract. The impregnation temperature is preferably in the range of from 80 to 180ºC (¶21). The impregnation pressure is preferably in a range of from 500 to 4000 kPa, which is 5 bar to 40 bar (¶22). Carbon dioxide is a preferred example of blowing agent. See ¶19. Carbon dioxide is a physical blowing agent. It is noted that pellets is a synonym of granulate. The particles of Kepperler et al. are made from resins including thermoplastic resins. See entire reference. 
The temperature and pressure of the impregnation of the pellets of Kepperler overlaps the temperature and pressure recited in instant claims 12 and 15-16. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Kepperler et al. to impregnate the pellets with carbon dioxide (as disclosed in ¶19) at a temperature and pressure which meets the instant claim limitations of instant claims 12 and 15-16 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The impregnated polymers are then pre-expanded and can be injected into a mold and foamed. This meets “impregnating a polymeric granulate with a physical blowing agent before the polymeric granulate is used in an injection moulding process” recited in instant claim 12. 


Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keppeler et al. (WO 2017/220671) and further in view of Arai (US 2002/0014709). Because WO 2017/220671 is in German, the US equivalent, which is US 2019/0203009, is cited below. 
Keppeler et al. teach the method as described in this rejection above. Keppeler do not expressly teach that the particles are dried before impregnating with the carbon dioxide.
However, Arai teach a method for obtaining a foamed resin molded product by letting gas permeate a pellet-like resin material. The pellet-like resin material is subjected to drying and then the resin material is held in an inert gas permeation unit at a predetermined temperature and pressure for a predetermined period of time. See abstract. An expressly named example of inert gas is carbon dioxide which is a physical blowing agent (see ¶1 and ¶167). Examples of resin used as the pellet-like resin include polycarbonate, which is a thermoplastic resin and polystyrene. See ¶273 and 275. Arai teaches that the resin, which is in the form of, for example, pellets, is subjected to drying to remove fats and moisture from the resin surface and its internal portion. See ¶147. The particles are cooled after impregnation, as the temperature in the gas permeation unit it lowered. See abstract. The impregnated pellet-like material is fed to a hopper whose temperature and pressure are controlled. See ¶45.
Arai does not expressly recite at what temperature the particles are dehumidified and dried.  However, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to dry the particles in a temperature range such as that disclosed in instant claim 17 in order to sufficiently remove the fats and moisture from the surfaces of the pellet-like resin material of Arai without melting the pellet-like resin. Arai expressly states that the inert gas is to be impregnated into the particles without changing the shape of the pellet-like material. Thus, one of ordinary skill in the art would dry the pellet-like resin at a temperature sufficient to remove fats and moisture, thereby allowing better penetration of the inert gas, but also sufficient to not melt or deform the resin. This would include the temperatures in instant claim 18. 
Both Keppeler and Arai teach methods of impregnating polymer particles with inert gas such as carbon dioxide. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to dry the particles of Keppeler et al. in order to facilitate absorption and permeation of the carbon dioxide into the particles of Keppeler. The drying step also eliminates the need to heat the resin to a high temperature in the impregnation step. Additionally, drying of the particles also eliminates the need to set a high pressure of 12 MPa (120 bar) or higher, which allows the carbon dioxide to sufficiently permeate the resin without changing the shape the of the resin particles. See ¶147 of Arai.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to cool the impregnated particles of Keppeler et al. in order to trap the carbon dioxide in the pellets of Keppeler. See ¶126 of Arai.

Claims 12-16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20040070098).
Arai ‘098 teach a method which performs injection molding by allowing a foaming agent such as an inert gas to saturate (i.e. impregnate) into a polymer (¶1). The pressure at which the gas is saturated into the polymer is 4 MPa, which is 40 bar. See ¶37. This falls within the ranges of instant claims 12 and 16. The temperature of saturation is greater than 60ºC. See ¶41 This overlaps the temperature of claims 12 and 15. The method stores the material which has been saturated with gas at a predetermined ambient temperature and a predetermined ambient pressure in a vessel (abstract). An example of gas is carbon dioxide. See ¶56. 
In an embodiment of Arai, the vessel in which the material can be stored is the hopper of an injection molding machine (see Figure 4 and ¶52-53). The stored material is formed into a foamed product by injection molding after storage. See ¶45. The stored material may be a pelletized resin material (¶55), including polymers (¶57) such as polystyrene or polycarbonate. See ¶49. The gas which is saturated into the vessel is carbon dioxide. The material is stored in the hopper into which the carbon dioxide is added, meaning the hopper is a “carbon dioxide atmosphere” which is held at a given ambient pressure and temperature. See ¶57. An example of the ambient pressure of the hopper, to which carbon dioxide has been supplied, in which the material is stored is from 0.5 to 4 MPa, which is a range of 5 to 40 bar. This overlaps the range of instant claim 21. 
The pressure and temperature at which the material of Arai ‘098, which includes pelletized (¶55) materials including polymers with examples being polycarbonate and polystyrene (¶49), is saturated (i.e. impregnated) with gas, with carbon dioxide being an example (¶56) overlaps the pressure and temperature of instant claims 12 and 15-16. The pressure at which the material is stored in a hopper into which carbon dioxide has been supplied overlaps the pressure of instant claim 21. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Arai to saturated the material such as pellets of polystyrene or polycarbonate with a gas such as carbon dioxide at a temperature and pressure which meet instant claims 12 and 15-16 and to store the pellets at pressure which meets the instant claim 21 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20040070098) and further in view of Arai (US 2002/0014709).
Arai ‘098 teaches the method described in this rejection above, the rejection of which is incorporated herein by reference. Arai ‘098 does not expressly recite that the particles are dried before saturation (i.e. impregnation) or cooled after saturation (i.e. impregnation). 
However, Arai ‘709 teach a method for obtaining a foamed resin molded product by letting gas permeate a pellet-like resin material. The pellet-like resin material is subjected to drying and then the resin material is held in an inert gas permeation unit at a predetermined temperature and pressure for a predetermined period of time. See abstract. An expressly named example of inert gas is carbon dioxide which is a physical blowing agent (see ¶1 and ¶167). Examples of resin used as the pellet-like resin include polycarbonate, which is a thermoplastic resin, and polystyrene. See ¶273 and 275. Arai teaches that the resin, which is in the form of, for example, pellets, is subjected to drying to remove fats and moisture from the resin surface and its internal portion. See ¶147. The particles are cooled after impregnation, as the temperature in the gas permeation unit it lowered. See abstract. The impregnated pellet-like material is fed to a hopper whose temperature and pressure are controlled. See ¶45.
Arai ‘709 does not expressly recite at what temperature the particles are dehumidified and dried.  However, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made to dry the particles of Arai ‘709 in a temperature range such as that disclosed in instant claim 17 in order to sufficiently remove the fats and moisture from the surfaces of the pellet-like resin material of Arai without melting the pellet-like resin. Arai ‘709 expressly states that the inert gas is to be impregnated into the particles without changing the shape of the pellet-like material. Thus, one of ordinary skill in the art would dry the pellet-like resin at a temperature sufficient to remove fats and moisture, thereby allowing better penetration of the inert gas, but also sufficient to not melt or deform the resin. This would include the temperatures in instant claim 18. 
Both Arai ‘098 and Arai ‘709 teach methods of impregnating polymer particles such as polycarbonate or polystyrene with inert gas such as carbon dioxide. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to dry the particles of Arai ‘098 as disclosed in Arai ‘709 in order to facilitate absorption and permeation of the carbon dioxide into the particles of Arai ‘098. The drying step also eliminates the need to heat the resin to a high temperature in the impregnation step. Additionally, drying of the particles also eliminates the need to set a high pressure of 12 MPa (120 bar) or higher, which allows the carbon dioxide to sufficiently permeate the resin without changing the shape the of the resin particles. See ¶147 of Arai ‘709.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to cool the impregnated particles of Arai ‘098 as disclosed in Arai ‘709 in order to sufficiently trap the carbon dioxide in the pellets of Arai ‘098. See ¶126 of Arai ‘709. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Keppeler et al. (WO 2017/220671) and further in view of Arai (US 20040070098). Because WO 2017/220671 is in German, the US equivalent, which is US 2019/0203009, is cited below. 
Keppeler et al. teach the method as described in this rejection above. Keppeler do not expressly teach that the impregnated particles are stored in a carbon dioxide atmosphere, which is a hopper of an injection molding machine, at a pressure of 1 bar to 10 bar. 
However, Arai ‘098 teach a method which performs injection molding by allowing a foaming agent such as an inert gas to saturate into a polymer (¶1). The method stores the material which has been saturated with gas at a predetermined ambient temperature and a predetermined ambient pressure in a vessel (abstract). In an embodiment of Arai, the vessel in which the material can be stored is the hopper of an injection molding machine (see Figure 4 and ¶52-53). The stored material may be a pelletized resin material (¶55), including polymers (¶57). The gas which is saturated into the vessel is carbon dioxide. The material is stored in the hopper into which the carbon dioxide is added, meaning the hopper is a “carbon dioxide atmosphere” which is held at a given ambient pressure and temperature. See ¶57. An example of the ambient pressure of the hopper, to which carbon dioxide has been supplied, in which the material is stored is from 0.5 to 4 MPa, which is a range of 5 to 40 bar. This overlaps the range of instant claim 21. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Arai to store the pellets at pressure which meets the instant claim 21 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Keppeler and Arai relate to the field of gas-saturated materials such as pellets of polymer which are used to produce foam moldings via injection molding. See entire Arai ‘098 reference and entire Keppeler reference. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to store the pellets of Keppeler in a hopper into which carbon dioxide has been supplied at a pressure of 0.5 to 4 MPa (5 to 40 bar) as disclosed in Arai ‘098 in order to always maintain a stable gas saturated state of the pellets of Keppeler. Additionally, using the method of Arai ‘098 which teaches storing the material in a hopper into which carbon dioxide has been supplied at a pressure of 0.5 to 4 MPa (5 to 40 bar) provides foamed products having superior dimensional stability and productivity using a method which is harmless to the environment. See ¶56 of Arai ‘098. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766